Citation Nr: 0014199	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  97-17 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for squamous and basal cell 
skin carcinoma, claimed as secondary to ionizing radiation 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


REMAND

The veteran had active service from January 1941 to March 
1946, and from March 1947 to July 1971.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his substantive appeal, received by the regional office 
(RO) in March 1997, the veteran requested a personal hearing 
in this matter before a hearing officer at the RO.  
Thereafter, following the veteran's request for a 
postponement of a June 1997 hearing, in July 1997, the 
veteran again requested a postponement of a September 1997 
hearing, pending the receipt of information that had been 
requested from the Defense Nuclear Agency.  An August 1997 
deferred rating decision indicates that the veteran canceled 
of the requested hearing and a notation that there was 
therefore nothing further for the hearing officer to have 
jurisdiction over.  This entry, however, does not indicate 
that the cancellation of the hearing was by the veteran or 
his representative in either written or other communication 
to the RO.  Thereafter, a subsequent October 1998 deferred 
rating decision indicates that the veteran was to be 
contacted for the purpose of determining whether he desired 
the rescheduling of his hearing at the RO.  This October 1998 
deferred rating decision raises a significant question as to 
whether the RO was confident that the hearing request had 
been withdrawn.  A letter from the RO in October 1998 
requests that the veteran acknowledge his desire to 
reschedule his hearing by providing a note to the RO on an 
attached Department of Veterans Affairs (VA) Form 21-4138, 
and while such a form was received by the RO in October 1998, 
no mention was made as to the veteran's hearing, and there is 
no additional evidence of any communication in this regard 
from either the RO or the veteran.  

Based on the above, the Board is unable to conclude that the 
veteran has withdrawn his hearing request.  More 
specifically, the record is ambiguous as to whether and how 
the veteran had communicated a withdrawal of his hearing 
request in August 1998, and the veteran's lack of a response 
to the RO's October 1998 letter could be interpreted as 
simply the veteran's intention to once again postpone his 
requested hearing until receipt of the information from the 
Defense Nuclear Agency (that was not received until May 
1999).  Because a hearing is a matter of right, and the Board 
may not exercise jurisdiction over the merits of a claim 
until it is satisfied that there is no outstanding request 
for a hearing, the Board finds that due process requires the 
remand of this matter to afford the veteran with his 
requested hearing, or to obtain a written statement from the 
veteran that his request has been withdrawn.

Despite the procedural problem noted above, the Board has 
preliminarily reviewed the record and finds that certain 
evidentiary development should be accomplished while this 
case is in remand status.

At the outset, the Board notes that the veteran essentially 
contends that his squamous and basal cell carcinoma are 
related to his exposure to ionizing radiation while stationed 
at Kwajalein Atoll, approximately 200 miles from the location 
of nuclear testing known as Operation Sandstone, which was 
conducted at Eniwetok Atoll from April 15, 1948 to May 20, 
1948.  Alternatively, the veteran contends that his skin 
cancer developed as a result of radiation treatment he 
received for a skin disorder in service, and after service, 
for service-connected psoriasis in the form of X-radiation, 
Grens or Grenz Ray treatment, and/or Ultraviolet Ray 
treatment.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1999).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b) (1999).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Moreover, a disease which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (1999).

Where a veteran served 90 days or more during a period of war 
and malignant tumors become manifest to a degree of 10 
percent within one year from date of termination of such 
service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

The regulations additionally provide service connection for 
specific diseases for radiation exposed veterans as a result 
of participation in a radiation-risk activity.  The diseases 
referred to in the regulation are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(unless cirrhosis or hepatitis B is indicated), cancer of 
salivary gland, and cancer of the urinary tract.  38 C.F.R. § 
3.309(d) (1999).

In all other claims in which it is established that a 
radiogenic disease first became manifest after service and 
was not manifest to a compensable degree within any 
applicable presumptive period under 38 C.F.R. § 3.307 or § 
3.309, and it is contended that the disease is a result of 
exposure to ionizing radiation in service, an assessment will 
be made as to the size and the nature of the radiation dose 
or doses.  38 C.F.R. § 3.311(a) (1999).  "Radiogenic disease" 
includes the following: all forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia, thyroid cancer, breast 
cancer, lung cancer, bone cancer, liver cancer, skin cancer, 
esophageal cancer, stomach cancer, colon cancer, pancreatic 
cancer, kidney cancer, urinary cancer, salivary gland cancer, 
multiple myeloma, posterior subcapsular cataracts, non-
malignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum, lymphomas other than Hodgkin's 
disease, prostate cancer, and any other cancer.  38 C.F.R. § 
3.311(b)(2) (1999).

A veteran is not foreclosed from establishing service 
connection on a direct basis, based solely on exposure to 
ionizing radiation, if the disability is not specifically 
listed under 38 C.F.R. §§ 3.309(d) or 3.311.  See Combee v. 
Principi, 34 F. 3d 1039 (1994).

Here, the record reveals that while the veteran's squamous 
and basal cell carcinoma clearly may constitute a 
"radiogenic disease," the record lacks evidence of 
radiation exposure to support the invocation of presumptive 
service connection under 38 C.F.R. § 3.311.  More 
specifically, while the veteran may disagree with the minimal 
levels of radiation attributed to the area where he was 
stationed approximately four months following the conclusion 
of Operation Sandstone in May of 1948, the Board can find no 
contrary evidence of radiation exposure which would permit it 
to question the findings reached by the Defense Threat 
Reduction Agency Report in May 1999.  Without a demonstration 
of appropriate expertise, the veteran's statements as to this 
point are of at best minimal probative value.  Similarly, the 
veteran's statements regarding a relationship between his 
exposure to radiation therapy in the form of X-radiation, 
Grens or Grenz Ray treatment, and Ultraviolet Ray treatment, 
and the development of his squamous and basal cell carcinoma 
would be insufficient to provide the necessary nexus between 
skin cancer and radiation treatment during service or in the 
treatment of service-connected disability after service.  

The Board does note, however, that in a statement that was 
apparently to be utilized in a meeting with the RO sometime 
in October 1998, the veteran mentioned that he had previously 
requested that an adjudication officer contact and obtain 
dose estimates collected by the Air Weather Service, 
Detachment 31-8, Kwajalein Atoll, FPO Navy 824, to provide 
evidence that the veteran was exposed to radiation while 
stationed at Kwajalein Atoll during the period of September 
25, 1948 to October 13, 1949.  While the claims file already 
reflects multiple efforts on the part of the RO to confirm 
radiation exposure, a separate request to this agency or its 
successor, if any, should be accomplished prior to the return 
of this matter to the Board.  

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded to the RO for the 
following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The veteran should be afforded the 
hearing officer hearing requested in his 
substantive appeal of March 1997.  It the 
veteran no longer desires such a hearing, 
he should notify the RO in writing, and 
the writing should be associated with the 
claims file.  

3.  The RO should also make an effort to 
contact the Air Weather Service, or its 
successor, for the purpose of obtaining 
records of dose estimates at Detachment 
31-8, Kwajalein Atoll, FPO Navy 824, 
during the period of September 25, 1948 
to October 13, 1949.  If it is indicated 
that relevant records are no longer 
available, the RO should request a 
documented response that a search for the 
records had negative results.  The RO 
should also then ascertain whether the 
records have been transferred or retired 
and their current location.  If they have 
been retired to a federal records center, 
the location of the center must be 
determined.  The RO should then request 
copies of these records from any facility 
where they are located.

4.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for 
squamous and basal cell skin carcinoma, 
claimed as secondary to ionizing 
radiation exposure. 

5.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




